Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicants amendment filed 2/17/2022 has been entered.  Claims 1, 5, 15 and 22 were amended.  Claim 8 was cancelled.

Information Disclosure Statement
The information disclosure statement (IDS) submitted 2/22/22 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

	Applicant’s amendment has necessitated a new rejection.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-7 and 9-22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Dyllick-Brenzinger et al. (US 2010/0120617; May 13, 2010) in combination with Banker et al. (US 5,405,953; April 11, 1995).
Applicant’s Invention
Applicant claims a composition comprising a capsule suspension of a mixture chlroethoxyfos and bifenthrin in a liquid phase, a polymeric dispersant and microfibrillated cellulose, wherein the microfibrillated cellulose is pre-processed with a wetting agent or dispersant under shear conditions and chemically unmodified (claim 1).
Applicant claims a composition comprising an agricultural agent in particulate form and microfibrillated cellulose; wherein the particulate form is selected from a liquid droplet, a gel or a combination thereof and part of an emulsifiable concentrate, a capsule suspension, a suspoemulsion, a microemulsion or an oil dispersion, wherein the microfibrillated cellulose is pre-processed with a wetting agent or dispersant under shear conditions and chemically unmodified (claim 5).
Applicant also claims a method of treating a crop comprising providing a composition comprising an agricultural agent in particulate form and microfibrillated cellulose; wherein the particulate form is selected from a liquid droplet, a gel or a combination thereof and part of an emulsifiable concentrate, a capsule suspension, a suspoemulsion, a microemulsion or an oil dispersion, wherein the microfibrillated cellulose is pre-processed with a wetting agent or dispersant under shear conditions and chemically unmodified, adding a fertilizer and/or water to make a mixture and applying the mixture to a crop (claim 22).
Determination of the scope and the content of the prior art

(MPEP 2141.01)

Dyllick-Brenzinger et al. teach a process of producing microcapsules and dispersions comprising crop protection agents (abstract).  The microcapsules protect the core materials are based on polyurethane [0004; 0013; limitation of claims 1 and 2].  Dyllick-Brenzinger et al. teach preparing the capsules with dispersants selected from nonionic dispersants and anionic dispersants [0055-60].  The crop protection agents are preferably herbicides, insecticides or fungicides including the insecticides chlorpyrifos and bifenthrin which are released through degradation of the capsule wall [0088; 0146-149; 0166].  With respect to claim 3, the capsule core comprises the active in a liquid phase with water [0021].  With respect to claim 4, a preferred embodiment comprises polymer dispersants with ethanolamine [0062].  The formulation further comprise additives which are thickeners, release agents, emulsifiers and protective colloids [0169].  

With respect to claim 22, the dispersions of microcapsules are further added to fertilizers worked-up product with carriers which are preferably 5-65% of the agrochemical formulations and applied to plants and soil [0182-188].  
With respect to the limitation to the particulate form selected from a liquid droplet, a gel or a combination thereof, Dyllick-Brenzinger et al. teach that the crop protection agents and fertilizers can be used in pure form, technical-grade quality, as extract or in a mixture, with other effect substances, in dissolved or solid form [0166].  The agrochemical formulations also include auxiliaries such as gelling agents [0184].  Therefore, Dyllick-Brenzinger teach the agricultural formulations include particulate ingredients in liquid droplet and gel form.
Ascertainment of the difference between the prior art and the claims

(MPEP 2141.02)
	
Dyllick-Brenzinger et al. does not teach the addition of microfibrillalated cellulose, however adding additional carriers to for agrochemical formulations is taught.  It is for this reason that Banker et al. is combined.
With respect to claims 5-10, Banker et al. teach using microfibrillated oxycellulose as a carrier in agricultural products (abstract).  Formulations prepared with the microfibrillated oxycellulose include cream, lotion and spray formulations (column 6, line 67 through column 7, line 1).  With respect to claims 13-15 and 18-20, Banker et al. teach stable dispersions containing 1-7.5% oxycellulose and 0.25-2.5% suspending agents selected from clays and any appropriate amount of thickening agent selected from polyacrylates, polysorbates or poloxamers (column 7, lines 21-38).  The active ingredients form a dispersion, gel or cream and include insecticides, herbicides, rodenticides, fungicides and insect repellents (column 7, lines 39-46).  The dispersions may also include minor but effective amounts of mineral oil (column 7, lines 55-66).  
Laukkanen et al. teach methods of treating soil material with microfibrillated cellulose and water (abstract).  The microfibrillated cellulose is formed from botanical raw material [0019].  The microfibrillated cellulose is pre-processed in a grinder, homogenizer or ultrasonic disintegrator [0020].  The mixture may contain chemically unmodified microfibrillated cellulose prepared by grinding sulphate pulp from birch [0023; 0047].  Dispersion of microfibrillated cellulose are formed under shear conditions with polyacrylamide and carboxy-methyl cellulose to form spreadable fertilizer particles [0054-56].  
Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)
			
Dyllick-Brenzinger et al., Banker et al. and Laukkanen et al. all teach agrochemical formulations.  Therefore, it would have been prima facie obvious to one of ordinary skill to combine the teachings of Dyllick-Brenzinger et al., Banker et al. and Laukkanen et al. to add unmodified microfibrillated oxycellulose as a carrier with a reasonable expectation of success.  One of ordinary skill would have been motivated at the time of the invention to combine the teachings of Dyllick-Brenzinger et al., Banker et al. and Laukkanen et al. to include microfibrillated cellulose as a carrier for the agrochemical formulations because Banker et al. teach that microfibrillated oxycellulose aids in forming stabilized dispersions which are successful carriers for insecticides and Laukkanen et al. teach that chemically unmodified microfibrillated cellulose is effective to treat soil material.  
 

Conclusion
No claims allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE D SULLIVAN whose telephone number is (571)270-3285. The examiner can normally be reached Monday-Friday 9:00 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DANIELLE D. SULLIVAN
Examiner
Art Unit 1617



         /JOHANN R RICHTER/                 Supervisory Patent Examiner, Art Unit 1617